DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on April 9, 2021 is acknowledged.  The traversal is on the ground(s) that all claims belong to Species I due to amendments. The requirement for election of species is withdrawn after consideration of Applicant’s arguments and amendment.

Drawings
The drawings are objected to because the views must be numbered consecutively in the order in which they appear on the drawing sheets. 37 C.F.R. 1.84(u). In particular, the following views do not appear to be numbered consecutively on the drawings sheets: Figs. 6A-G; Figs. 7A-G; Figs. 8A-G; Figs. 9AG; Fig. 14 and Fig. 15; Figs. 17A-D, Figs. 16A-B, and Figs. 18A-B. 

The drawings are also objected to because the views must not be placed upon another or within the outline of another. 37 C.F.R. 1.84(i). Fig. 17B appears to be placed within the outline of Fig. 17A. Likewise for Fig. 16A and Fig. 16B, and Fig. 18A and Fig. 18B. 

The drawings are also objected to because the view and the partial, sectional, modified, or alternate views must each be labeled as separate views. 37 C.F.R. 1.84(h). Drawing sheets 14-18 show partial and modified views which are not each labeled as separate views.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "13" and "20" have both been used to designate the latch bolt in the drawings.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “36,” "36A," “36B,” “55,” “55A” and "55B" have both been used to designate the protrusion(s).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the disclosure does not include a brief description of the drawings for Fig. 18A and Fig. 18B.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramos, US 6112563.

Regarding claim 1, Ramos discloses an electronic latch assembly 10 (Fig. 1) comprising:
	a latch bolt 20 (Fig. 1) moveable between an extended position and a retracted position (claim 1); and
	a motor 40 (Fig. 1) having a rotatable output shaft 42 (Fig. 1) arrangement that is either directly or indirectly connected to the latch bolt for moving the latch bolt between the extended and retracted positions (Fig. 1 depicts the motor 40 indirectly connected to the latch bolt for moving the latch bolt via arm 26) and rotating the output shaft arrangement between a first angular position (Col. 2, lines 42-45: gear 42 driven by motor 40 moves the gear mechanism 60 between two angular positions) in which the latch bolt is capable of being translated to the retracted position 126 (Fig. 4; Col. 2, 58-60: in the unlocked position, the latch bolt is capable of retracting) and a second angular position (Col. 2, lines 42-45: gear 42 driven by motor 40 moves the gear mechanism 60 between angular two positions) in which the latch bolt is locked and not capable of being translated to the retracted position 26 (Fig. 4; Col. 2, lines 63-65: in the locked position, the latch bolt is generally not capable of retracting).

Claims 2-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bair, et al., US 5473922 [hereinafter Bair].

Regarding claim 2, Bair discloses an electronic latch assembly comprising:
a housing 100 (Fig. 2) including an interior compartment (Fig. 2 depicts an interior compartment) and a stopping surface 28 (Fig. 2) defined within the interior compartment (Fig. 3 depicts the surface 28 defined within the interior compartment);
a latch bolt 20 (Fig. 3) positioned at least partially within the interior compartment (Fig. 3), the latch bolt moveable between an extended position and a retracted position (Col. 1, lines 54-55);
a motor 80 (Fig. 2) having a rotatable output shaft arrangement 70, 40, 50 (Fig. 2)  that is either directly or indirectly connected to the latch bolt (Col. 3, line 2) for moving the latch bolt between the extended and retracted positions (Col. 3, line 36-38); and 
a protrusion 42 (Fig. 2) extending from the output shaft arrangement (Fig. 2), wherein at a first angular position of the output shaft, the protrusion is maintained in an unlocked state in which the protrusion is separated from the stopping surface to permit movement of the latch bolt toward the retracted position (Col. 1, line 65; Col. 3, lines 42-45), and, at a second angular position of the output shaft, the protrusion is maintained in a locked state in which the protrusion is positioned against the (Col. 1, lines 63-64; Col. 3, lines 26-34).

Regarding claim 3, Bair discloses the motor 80 (Fig. 2) is configured to be operated to rotate the output shaft arrangement in a first rotational direction (Col. 4, lines 2-4: motor 80 reverses direction from the first direction) to position the protrusion in the locked state (Fig. 11; Col. 4, lines 11-15, 21-22: motor 80 positions nut 40 to urge the bolt 20 to extend to the locked position, where the protrusion 42 engages surface 28), and the motor is configured to be operated to rotate the output shaft arrangement in a second rotational direction, which is opposite the first rotational direction (Col. 3, lines 34-65: motor operates in a first direction), to position the protrusion in the unlocked state (Col. 3, lines 35-45).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claim 4.
In regards to claim 4, Ramos fails to disclose a spring-loaded lever attached to the housing for biasing the electronic latch assembly away from a door opening when the latch bolt is maintained in the retracted position; and a sensor for sensing a position of the lever and communicating the sensed position of the lever to a controller of the electronic latch assembly. The examiner can find no motivation to modify the device disclosed by Ramos by adding a spring-loaded lever attached to the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Greiner, et al., US 8403376, related to a motorized latch wherein the motor operates to unlock and retract the latch
Chamberlain, et al., US 6038896, related to a motorized latch having a reversible motor and member for locking the spindle against rotation
McNeil, et al., US 2936892, related to a latch having a door opening spring so the door will automatically move to the open position when released by the latch
Case, US 4074545, related to a latch having a spring biased lever which actuates a switch.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463.  The examiner can normally be reached on Mon.-Fri. 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EGB/               Examiner, Art Unit 3675                                                                                                                                                                                         
/KRISTINA R FULTON/               Supervisory Patent Examiner, Art Unit 3675